Citation Nr: 0032259	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  96-41 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for degenerative 
arthritis on a direct basis or  secondary to service-
connected shell fragment wound residuals.

3.  Entitlement to service connection for a gastrointestinal 
disorder.

4.  Entitlement to service connection for chest pain on a 
direct basis or secondary to service-connected shell fragment 
wound residuals.

5.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

6.  Entitlement to an effective date prior to October 1, 
1996, for the award of a total rating for individual 
unemployability.



REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from July 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
benefits sought on appeal.


REMAND

This matter was previously before the Board in August 1998, 
at which time, the Board remanded this case to the RO for 
further evidentiary development.  With respect to the 
veteran's hypertension, it was requested that the appellant 
be afforded a VA examination to ascertain the nature and 
etiology of the claimed hypertension and chest pain 
pathology.  In its remand, the Board indicated that the 
examiner was to review the record, and render an opinion 
regarding the onset of any cardiovascular disorder diagnosed.  
Additionally, the examiner was requested to comment on the 
clinical significance of clinical findings noted at the time 
of an October 1970 VA examination.  A review of the record 
discloses that the requested information was not furnished in 
the October 1999 medical report.  See Stegall v. West, 11 
Vet. App. 268 (1998) (the Board must remand cases where there 
has been a failure to comply with directions in an earlier 
Board remand). 

The Board further notes that the RO, in conjunction with the 
directives of the August 1998 remand, furnished the appellant 
with VA Forms 21-4142, Authorization And Consent To Release 
Information To The Department Of Veterans Affairs, in order 
to obtain copies of all pertinent records covering treatment 
from July 1970 to the present. The record reflects that the 
appellant apparently completed only a Form 21-4142 for VA 
outpatient treatment reports.  He did not identify the dates 
of treatment. 

In this regard, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Although the Board regrets further delay in the disposition 
of this matter, in light of the above, the Board is of the 
opinion that additional development is warranted. 
Accordingly, the case is REMANDED for the following actions:

1.  The RO should request the appellant to 
furnish the dates he was treated at the VA 
medical center (VAMC) in Jackson, Mississippi 
for the disabilities in issue.  Thereafter, 
the RO should obtain copies of the pertinent 
medical records from the VAMC which are not 
on file

2.  The appellant should be scheduled for an 
examination by a cardiovascular specialist to 
determine the nature, severity, and etiology 
of any cardiovascular disorders, to include 
hypertension and the claimed chest pain.  The 
claims folder and a copy of the Remand should 
be made available to and reviewed by the 
examiner in conjunction with examination.  
All indicated studies to include an 
electrocardiogram, chest 
x-ray studies, and serial blood pressure 
readings, and any other testing deemed 
necessary should be performed.  

If a cardiovascular disability is diagnosed, 
it is requested that the examiner render an 
opinion as to when any diagnosed 
cardiovascular disability was first 
clinically manifested.  If a cardiovascular 
disability was not clinically manifested 
during service or within one year following 
the appellant's release from service, it is 
requested that the examiner comment on the 
clinical significance of the abnormal 
findings shown during the October 1970 VA 
examination as they relate to any current 
cardiovascular disability.  A complete 
rational should be provided for any opinion 
expressed.

3.  After completion of the above, the RO 
should review the claims folder and ensure 
that all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does not 
include sufficient data or adequate responses 
to the specific opinion requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 (2000). 

4.  The RO must thereafter review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

If the benefits sought on appeal remain denied, the appellant 
and his representative, should be provided with a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claims for benefits, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issues currently on appeal.  An 
appropriate period of time should be allowed for response.  
The case should then be returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to obtain additional medical 
evidence and to ensure due process of law.  By this remand, 
the Board intimates no opinion, legal or factual, as to the 
ultimate disposition of this case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



